--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

ALAMO ENERGY CORP.
2011 STOCK OPTION PLAN
APPROVED BY BOARD ON: December 21, 2011
APPROVED BY STOCKHOLDERS: ___________, 201_
TERMINATION DATE: December 21, 2021


1.  
General



(a)  
Plan Adoption. This Plan was adopted by the Board on the Adoption Date to be
effective as provided in Section 11 on the Effective Date.



(b)  
Eligible Award Recipients. The persons eligible to receive Awards are Employees,
Directors and Consultants.



(c)  
Available Awards. The Plan provides for the grant of the following Awards:
(i) Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii) Restricted
Stock Awards, (iv) Restricted Stock Unit Awards, (v) Stock Appreciation Rights,
(vi) Performance Stock Awards, (vii) Performance Cash Awards, and (viii) Other
Stock Awards.



(d)  
General Purpose. The Company, by means of the Plan, seeks to secure and retain
the services of the group of persons eligible to receive Awards as set forth in
Section 1(b), to provide incentives for such persons to exert maximum efforts
for the success of the Company and any Affiliate and to provide a means by which
such eligible recipients may be given an opportunity to benefit from increases
in value of the Common Stock through the granting of Stock Awards.



2.  
Administration



(a)  
Administration by Board. The Board shall administer the Plan unless and until
the Board delegates administration of the Plan to a Committee or Committees, as
provided in Section 2(c).



(b)  
Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:



(i)  
To determine from time to time (A) which of the persons eligible under the Plan
shall be granted Awards; (B) when and how each Award shall be granted; (C) what
type or combination of types of Award shall be granted; (D) the provisions of
each Award granted (which need not be identical), including the time or times
when a person shall be permitted to receive cash or Common Stock pursuant to a
Stock Award; and (E) the number of shares of Common Stock with respect to which
a Stock Award shall be granted to each such person.



(ii)  
To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement or in the written
terms of a Performance Cash Award, in a manner and to the extent it shall deem
necessary or expedient to make the Plan or Award fully effective.



(iii)  
To settle all controversies regarding the Plan and Awards granted under it.



(iv)  
To accelerate the time at which a Stock Award may first be exercised or the time
during which an Award or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the Award stating the time at which it may
first be exercised or the time during which it will vest.

 
 
1

--------------------------------------------------------------------------------

 
(v)  
To suspend or terminate the Plan at any time. Suspension or termination of the
Plan shall not impair rights and obligations under any Stock Award granted while
the Plan is in effect except with the written consent of the affected
Participant.

 
(vi)  
To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, relating to Incentive Stock Options and certain
nonqualified deferred compensation under 409A of the Code and/or to bring the
Plan or Stock Awards granted under the Plan into compliance therewith, subject
to the limitations, if any, of applicable law. However, except as provided in
Section 9(a) relating to Capitalization Adjustments, stockholder approval shall
be required for any amendment of the Plan that either (i) materially increases
the number of shares of Common Stock available for issuance under the Plan,
(ii) materially expands the class of individuals eligible to receive Awards
under the Plan, (iii) materially increases the benefits accruing to Participants
under the Plan or materially reduces the price at which shares of Common Stock
may be issued or purchased under the Plan, (iv) materially extends the term of
the Plan, or (v) expands the types of Awards available for issuance under the
Plan, but only to the extent required by applicable law or listing requirements.
Except as provided herein, rights under any Award granted before amendment of
the Plan shall not be impaired by any amendment of the Plan unless (i) the
Company requests the consent of the affected Participant, and (ii) such
Participant consents in writing.

 
(vii)  
To submit any amendment to the Plan for stockholder approval, including, but not
limited to, amendments to the Plan intended to satisfy the requirements of
(i) Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to Covered Employees, (ii) Section 422 of the
Code regarding Incentive Stock Options or (iii) Rule 16b-3.

 
(viii)  
To approve forms of Award Agreements for use under the Plan and to amend the
terms of any one or more Awards, including, but not limited to, amendments to
provide terms more favorable than previously provided in the Award Agreement,
subject to any specified limits in the Plan that are not subject to Board
discretion; provided however, that, the rights under any Award shall not be
impaired by any such amendment unless (i) the Company requests the consent of
the affected Participant, and (ii) such Participant consents in writing.
Notwithstanding the foregoing, subject to the limitations of applicable law, if
any, and without the affected Participant’s consent, the Board may amend the
terms of any one or more Awards if necessary to maintain the qualified status of
the Award as an Incentive Stock Option or to bring the Award into compliance
with Code Section 409A and the related guidance thereunder.

 
(ix)  
Generally, to exercise such powers and to perform such acts as the Board deems
necessary or expedient to promote the best interests of the Company and that are
not in conflict with the provisions of the Plan or Awards.

 
(x)  
To adopt such procedures and sub-plans as are necessary or appropriate to permit
participation in the Plan by Employees, Directors or Consultants who are foreign
nationals or employed outside the United States.

 
(c)  
Delegation to Committee.

 
(i)  
General. The Board may delegate some or all of the administration of the Plan to
a Committee or Committees. If administration of the Plan is delegated to a
Committee, the Committee shall have, in connection with the administration of
the Plan, the powers theretofore possessed by the Board that have been delegated
to the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may retain the authority to concurrently administer
the Plan with the Committee and may, at any time, revest in the Board some or
all of the powers previously delegated.

 
(ii)  
Section 162(m) and Rule 16b-3 Compliance. In the sole discretion of the Board,
the Committee may consist solely of two or more Outside Directors, in accordance
with Section 162(m) of the Code, or solely of two or more Non-Employee
Directors, in accordance with Rule 16b-3. In addition, the Board or the
Committee, in its sole discretion, may (A) delegate to a Committee of Directors
who need not be Outside Directors the authority to grant Awards to eligible
persons who are either (I) not then Covered Employees and are not expected to be
Covered Employees at the time of recognition of income resulting from such Stock
Award, or (II) not persons with respect to whom the Company wishes to comply
with Section 162(m) of the Code, or (B) delegate to a Committee of Directors who
need not be Non-Employee Directors the authority to grant Stock Awards to
eligible persons who are not then subject to Section 16 of the Exchange Act.

 
 
2

--------------------------------------------------------------------------------

 
(d)  
Delegation to an Officer. The Board may delegate to one or more Officers the
authority to do one or both of the following (i) designate Employees who are not
Officers to be recipients of Options (and, to the extent permitted by applicable
law, other Stock Awards) and the terms thereof, and (ii) determine the number of
shares of Common Stock to be subject to such Stock Awards granted to such
Employees; provided, however, that the Board resolutions regarding such
delegation shall specify the total number of shares of Common Stock that may be
subject to the Stock Awards granted by such Officer and that such Officer may
not grant a Stock Award to himself or herself. Notwithstanding anything to the
contrary in this Section 2(d), the Board may not delegate to an Officer
authority to determine the Fair Market Value of the Common Stock pursuant to
Section 13(v)(ii) below.

 
(e)  
Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 
(f)  
Cancellation and Re-Grant of Stock Awards. Neither the Board nor any Committee
shall have the authority to: (i) reprice any outstanding Stock Awards under the
Plan, or (ii) cancel and re-grant any outstanding Stock Awards under the Plan,
unless the stockholders of the Company have approved such an action within
twelve (12) months prior to such an event.

 
(g)  
Arbitration. Any dispute or claim concerning any Stock Awards granted (or not
granted) pursuant to the Plan or any disputes or claims relating to or arising
out of the Plan shall be fully, finally and exclusively resolved by binding and
confidential arbitration conducted pursuant to the Commercial Arbitration Rules
of the American Arbitration Association in Washoe County, Nevada. The Company
and the Participant shall each pay 50% of the arbitration fees. In addition to
any other relief, the arbitrator may award to the prevailing party recovery of
its attorneys’ fees and costs. By accepting a Stock Award, Participants and the
Company waive their respective rights to have any such disputes or claims tried
by a judge or jury.



3.  
Shares Subject to the Plan.



(a)  
Share Reserve. Subject to the provisions of Section 9(a) relating to
Capitalization Adjustments, the aggregate number of shares of Common Stock that
may be issued pursuant to Stock Awards after the Effective Date shall consist of
the sum of (i) Seven Million Five Hundred Thousand (7,500,000) shares to be
approved by the stockholders at the 2011 Annual Meeting as part of the approval
of this Plan and (ii) the number of shares added to the reserve pursuant to
Section 3(b) (the “Share Reserve”). For clarity, the limitation in this
subsection 3(a) is a limitation in the number of shares of the Company’s common
stock that may be issued pursuant to the Plan. Accordingly, this subsection 3(a)
does not limit the granting of Stock Awards except as provided in
subsection 7(a). Shares may be issued in connection with a merger or acquisition
as permitted by NASD Rule 4350(i)(1)(A)(iii) or, if applicable, NYSE Listed
Company Manual Section 303A.08, or AMEX Company Guide Section 711 and such
issuance shall not reduce the number of shares available for issuance under the
Plan. Furthermore, if a Stock Award (i) expires or otherwise terminates without
having been exercised in full or (ii) is settled in cash (i.e., the holder of
the Stock Award receives cash rather than stock), such expiration, termination
or settlement shall not reduce (or otherwise offset) the number of shares of the
Company’s common stock that may be issued pursuant to the Plan.

 
(b)  
Additions to the Share Reserve. The share reserve under the Plan also shall be
increased from time to time by a number of shares equal to the number of shares
of Common Stock that (i) are issuable pursuant to options or stock awards
outstanding as of the Effective Date of the Plan.



(c)  
Reversion of Shares to the Share Reserve. If any shares of common stock issued
pursuant to a Stock Award are forfeited back to the Company because of the
failure to meet a contingency or condition required to vest such shares in the
Participant, then the shares which are forfeited shall revert to and again
become available for issuance under the Plan. Also, any shares reacquired by the
Company pursuant to subsection 8(g) or as consideration for the exercise of an
Option shall again become available for issuance under the Plan. Notwithstanding
the provisions of this subsection 3(c), any such shares shall not be
subsequently issued pursuant to the exercise of Incentive Stock Options.

 
 
3

--------------------------------------------------------------------------------

 
(d)  
Incentive Stock Option Limit. Notwithstanding anything to the contrary in this
Section 3(d), subject to the provisions of Section 9(a) relating to
Capitalization Adjustments the aggregate maximum number of shares of Common
Stock that may be issued pursuant to the exercise of Incentive Stock Options
shall be the number of shares of Common Stock in the Share Reserve.

 
(e)  
Section 162(m) Limitation on Annual Grants. Subject to the provisions of
Section 9(a) relating  to Capitalization Adjustments, at such time as the
Company may be subject to the applicable provisions of Section 162(m) of the
Code, no Employee shall be eligible to be granted during any calendar year Stock
Awards whose value is determined by reference to an increase over an exercise or
strike price of at least one hundred percent (100%) of the Fair Market Value of
the Common Stock on the date the Stock Award is granted covering more than One
Million (1,000,000) shares of Common Stock.

 
(f)  
Source of Shares. The stock issuable under the Plan shall be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the market or otherwise.



4.  
Eligibility.



(a)  
Eligibility for Specific Stock Awards. Incentive Stock Options may be granted
only to employees of the Company or a parent corporation or subsidiary
corporation (as such terms are defined in Code Sections 424(e) and (f)). Stock
Awards other than Incentive Stock Options may be granted to Employees, Directors
and Consultants.



(b)  
Ten Percent Stockholders. A Ten Percent Stockholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value of the Common Stock on the
date of grant and the Option is not exercisable after the expiration of five
(5) years from the date of grant.



(c)  
Consultants. A Consultant shall not be eligible for the grant of a Stock Award
only if, at the time of grant, a Form S-8 Registration Statement under the
Securities Act (“Form  S-8”) is not available to register either the offer or
the sale of the Company’s securities to such Consultant because of the nature of
the services that the Consultant is providing to the Company, because the
Consultant is not a natural person, or because of any other rule governing the
use of Form  S-8.



5.  
Option Provisions.


Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates shall be
issued for shares of Common Stock purchased on exercise of each type of Option.
If an Option is not specifically designated as an Incentive Stock Option, then
the Option shall be a Nonstatutory Stock Option. The provisions of separate
Options need not be identical; provided, however, that each Option Agreement
shall include (through incorporation of provisions hereof by reference in the
Option Agreement or otherwise) the substance of each of the following
provisions:


(a)  
Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option shall be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Option Agreement.

 
(b)  
Exercise Price. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, the exercise price of each Option shall be not less than one
hundred percent (100%) of the Fair Market Value of the Common Stock subject to
the Option on the date the Option is granted. Notwithstanding the foregoing, an
Option may be granted with an exercise price lower than one hundred percent
(100%) of the Fair Market Value of the Common Stock subject to the Option if
such Option is granted pursuant to an assumption or substitution for another
option in a manner consistent with the provisions of Section 424(a) of the Code
(whether or not such options are Incentive Stock Options).

 
 
4

--------------------------------------------------------------------------------

 
(c)  
Consideration. The purchase price of Common Stock acquired pursuant to the
exercise of an Option shall be paid, to the extent permitted by applicable law
and as determined by the Board in its sole discretion, by any combination of the
methods of payment set forth below. The Board shall have the authority to grant
Options that do not permit all of the following methods of payment (or otherwise
restrict the ability to use certain methods) and to grant Options that require
the consent of the Company to utilize a particular method of payment. The
methods of payment permitted by this Section 5(c) are:



(i)  
by cash, check, bank draft or money order payable to the Company;

 
(ii)  
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of the stock subject to the Option,
results in either the receipt of cash (or check) by the Company or the receipt
of irrevocable instructions to pay the aggregate exercise price to the Company
from the sales proceeds;

 
(iii)  
by delivery to the Company (either by actual delivery or attestation) of shares
of Common Stock;

 
(iv)  
by a “net exercise” arrangement pursuant to which the Company will reduce the
number of shares of Common Stock issued upon exercise by the largest whole
number of shares with a Fair Market Value that does not exceed the aggregate
exercise price; provided, however, that the Company shall accept a cash or other
payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued; provided, further, that shares of Common Stock will no
longer be outstanding under an Option and will not be exercisable thereafter to
the extent that (A) shares are used to pay the exercise price pursuant to the
“net exercise,” (B) shares are delivered to the Participant as a result of such
exercise, and (C) shares are withheld to satisfy tax withholding obligations; or

 
(v)  
in any other form of legal consideration that may be acceptable to the Board.

 
(d)  
Transferability of Options. The Board may, in its sole discretion, impose such
limitations on the transferability of Options as the Board shall determine. In
the absence of such a determination by the Board to the contrary, the following
restrictions on the transferability of Options shall apply:



(i)  
Restrictions on Transfer. An Option shall not be transferable except by will or
by the laws of descent and distribution and shall be exercisable during the
lifetime of the Optionholder only by the Optionholder; provided, however, that
the Board may, in its sole discretion, permit transfer of the Option in a manner
consistent with applicable tax and securities laws upon the Optionholder’s
request.

 
(ii)  
Domestic Relations Orders. Notwithstanding the foregoing, an Option may be
transferred pursuant to a domestic relations order, provided, however, that an
Incentive Stock Option may be deemed to be a Nonqualified Stock Option as a
result of such transfer.

 
(iii)  
Beneficiary Designation. Notwithstanding the foregoing, the Optionholder may, by
delivering written notice to the Company, in a form provided by or otherwise
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.



(e)  
Vesting Generally. The total number of shares of Common Stock subject to an
Option may vest and therefore become exercisable in periodic installments that
may or may not be equal. The Option may be subject to such other terms and
conditions on the time or times when it may or may not be exercised (which may
be based on the satisfaction of Performance Goals or other criteria) as the
Board may deem appropriate. The vesting provisions of individual Options may
vary. The provisions of this Section 5(e) are subject to any Option provisions
governing the minimum number of shares of Common Stock as to which an Option may
be exercised.

 
 
5

--------------------------------------------------------------------------------

 
(f)  
Termination of Continuous Service. Unless explicitly provided otherwise in the
applicable Option Agreement or other agreement between the Optionholder and the
Company, in the event that an Optionholder’s Continuous Service terminates
(other than for Cause or upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service) but only within such period of time ending on the earlier of (i) the
date three (3) months following the termination of the Optionholder’s Continuous
Service (or such longer or shorter period specified in the Option Agreement), or
(ii) the expiration of the term of the Option as set forth in the Option
Agreement. If, after termination of Continuous Service, the Optionholder does
not exercise his or her Option within the time specified herein or in the Option
Agreement (as applicable), the Option shall terminate.

 
(g)  
Disability of Optionholder. Unless explicitly provided otherwise in the
applicable Option Agreement or other agreement between the Optionholder and the
Company, in the event that an Optionholder’s Continuous Service terminates as a
result of the Optionholder’s Disability, the Optionholder may exercise his or
her Option (to the extent that the Optionholder was entitled to exercise such
Option as of the date of termination of Continuous Service), but only within
such period of time ending on the earlier of (i) the date twelve (12) months
following such termination of Continuous Service (or such longer or shorter
period specified in the Option Agreement), or (ii) the expiration of the term of
the Option as set forth in the Option Agreement. If, after termination of
Continuous Service, the Optionholder does not exercise his or her Option within
the time specified herein or in the Option Agreement (as applicable), the Option
shall terminate.

 
(h)  
Death of Optionholder. Unless explicitly provided otherwise in the applicable
Option Agreement or other agreement between the Optionholder and the Company, in
the event that (i) an Optionholder’s Continuous Service terminates as a result
of the Optionholder’s death, or (ii) the Optionholder dies within the period (if
any) specified in the Option Agreement after the termination of the
Optionholder’s Continuous Service for a reason other than death, then the Option
may be exercised (to the extent the Optionholder was entitled to exercise such
Option as of the date of death) by the Optionholder’s estate, by a person who
acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the option upon the Optionholder’s death, but only
within the period ending on the earlier of (i) the date twelve (12) months
following the date of death (or such longer or shorter period specified in the
Option Agreement), or (ii) the expiration of the term of such Option as set
forth in the Option Agreement. If, after the Optionholder’s death, the Option is
not exercised within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.

 
(i)  
Extension of Termination Date. Unless explicitly provided otherwise in the
applicable Option Agreement or other agreement between the Optionholder and the
Company, if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than for Cause) would be prohibited at
any time solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option shall
terminate on the earlier of (i) the expiration of a period equal to the
post-termination exercise period described in Section 5(f), 5(g) or 5(h) above
after the termination of the Optionholder’s Continuous Service during which the
exercise of the Option would not be in violation of such registration
requirements, or (ii) the expiration of the term of the Option as set forth in
the Option Agreement. In addition, unless otherwise provided in an
Optionholder’s Option Agreement, if the sale of the Common Stock received upon
exercise of an Option following the termination of the Optionholder’s Continuous
Service (other than for Cause) would violate the Company’s insider trading
policy, then the Option shall terminate on the earlier of (i) the expiration of
a period equal to the post-termination exercise period described in
Section 5(f), 5(g) or 5(h) above after the termination of the Optionholder’s
Continuous Service during which the exercise of the Option would not be in
violation of the Company’s insider trading policy, (ii) the 15th day of the
third month after the date on which the Option would cease to be exercisable but
for this Section 5(i), or such longer period as would not cause the Option to
become subject to Section 409A(a)(1) of the Code; or (iii) the expiration of the
term of the Option as set forth in the Option Agreement.

 
(j)  
Termination for Cause. Unless explicitly provided otherwise in an Optionholder’s
Option Agreement or other agreement between the Optionholder and the Company, in
the event that an Optionholder’s Continuous Service is terminated for Cause, the
Option shall terminate upon the termination date of such Optionholder’s
Continuous Service, and the Optionholder shall be prohibited from exercising his
or her Option from and after the time of such termination of Continuous Service.

 
 
6

--------------------------------------------------------------------------------

 
(k)  
Non-Exempt Employees. No Option granted to an Employee that is a non-exempt
employee for purposes of the Fair Labor Standards Act shall be first exercisable
for any shares of Common Stock until at least six months following the date of
grant of the Option. The foregoing provision is intended to operate so that any
income derived by a non-exempt employee in connection with the exercise or
vesting of an Option will be exempt from his or her regular rate of pay.

 
6.  
Provisions of Stock Awards other than Options.

 
(a)  
Restricted Stock Awards. Each Restricted Stock Award Agreement shall be in such
form and shall contain such terms and conditions as the Board shall deem
appropriate. To the extent consistent with the Company’s Bylaws, at the Board’s
election, shares of Common Stock may be (i) held in book entry form subject to
the Company’s instructions until any restrictions relating to the Restricted
Stock Award lapse; or (ii) evidenced by a certificate, which certificate shall
be held in such form and manner as determined by the Board. The terms and
conditions of Restricted Stock Award Agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Award Agreements need
not be identical, provided, however, that each Restricted Stock Award Agreement
shall include (through incorporation of provisions hereof by reference in the
agreement or otherwise) the substance of each of the following provisions:



(i)  
Consideration. A Restricted Stock Award may be awarded in consideration for
(A) past or future services actually rendered to the Company or an Affiliate, or
(B) any other form of legal consideration that may be acceptable to the Board in
its sole discretion and permissible under applicable law.

 
(ii)  
Vesting. Shares of Common Stock awarded under the Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.

 
(iii)  
Termination of Participant’s Continuous Service. In the event a Participant’s
Continuous Service terminates, the Company may receive via a forfeiture
condition, any or all of the shares of Common Stock held by the Participant
which have not vested as of the date of termination of Continuous Service under
the terms of the Restricted Stock Award Agreement.



(iv)  
Transferability. Rights to acquire shares of Common Stock under the Restricted
Stock Award Agreement shall be transferable by the Participant only upon such
terms and conditions as are set forth in the Restricted Stock Award Agreement,
as the Board shall determine in its sole discretion, so long as Common Stock
awarded under the Restricted Stock Award Agreement remains subject to the terms
of the Restricted Stock Award Agreement.

 
(b)  
Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement shall
be in such form and shall contain such terms and conditions as the Board shall
deem appropriate. The terms and conditions of Restricted Stock Unit Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Unit Award Agreements need not be identical, provided,
however, that each Restricted Stock Unit Award Agreement shall include (through
incorporation of the provisions hereof by reference in the Agreement or
otherwise) the substance of each of the following provisions:



(i)  
Consideration. At the time of grant of a Restricted Stock Unit Award, the Board
will determine the consideration, if any, to be paid by the Participant upon
delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board in its sole
discretion and permissible under applicable law.

 
(ii)  
Vesting. At the time of the grant of a Restricted Stock Unit Award, the Board
may impose such restrictions or conditions to the vesting of the Restricted
Stock Unit Award as it, in its sole discretion, deems appropriate.

 
 
7

--------------------------------------------------------------------------------

 
(iii)  
Payment. A Restricted Stock Unit Award may be settled by the delivery of shares
of Common Stock, their cash equivalent, any combination thereof or in any other
form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.

 
(iv)  
Additional Restrictions. At the time of the grant of a Restricted Stock Unit
Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.

 
(v)  
Dividend Equivalents. Dividend equivalents may be credited in respect of shares
of Common Stock covered by a Restricted Stock Unit Award, as determined by the
Board and contained in the Restricted Stock Unit Award Agreement. At the sole
discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all the terms and conditions of the underlying Restricted Stock
Unit Award Agreement to which they relate.

 
(vi)  
Termination of Participant’s Continuous Service. Except as otherwise provided in
the applicable Restricted Stock Unit Award Agreement, such portion of the
Restricted Stock Unit Award that has not vested will be forfeited upon the
Participant’s termination of Continuous Service.

 
(vii)  
Compliance with Section 409A of the Code. Notwithstanding anything to the
contrary set forth herein, any Restricted Stock Unit Award granted under the
Plan that is not exempt from the requirements of Section 409A of the Code shall
contain such provisions so that such Restricted Stock Unit Award will comply
with the requirements of Section 409A of the Code. Such restrictions, if any,
shall be determined by the Board and contained in the Restricted Stock Unit
Award Agreement evidencing such Restricted Stock Unit Award. For example, such
restrictions may include, without limitation, a requirement that any Common
Stock that is to be issued in a year following the year in which the Restricted
Stock Unit Award vests must be issued in accordance with a fixed pre-determined
schedule.

 
(c)  
Stock Appreciation Rights. Each Stock Appreciation Right Agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. Stock Appreciation Rights may be granted as stand-alone Stock
Awards or in tandem with other Stock Awards. The terms and conditions of Stock
Appreciation Right Agreements may change from time to time, and the terms and
conditions of separate Stock Appreciation Right Agreements need not be
identical; provided, however, that each Stock Appreciation Right Agreement shall
include (through incorporation of the provisions hereof by reference in the
Agreement or otherwise) the substance of each of the following provisions:



(i)  
Term. No Stock Appreciation Right shall be exercisable after the expiration of
ten (10) years from the date of its grant or such shorter period specified in
the Stock Appreciation Right Agreement.

 
(ii)  
Strike Price. Each Stock Appreciation Right will be denominated in shares of
Common Stock equivalents. The strike price of each Stock Appreciation Right
shall not be less than one hundred percent (100%) of the Fair Market Value of
the Common Stock equivalents subject to the Stock Appreciation Right on the date
of grant.

 
(iii)  
Calculation of Appreciation. The appreciation distribution payable on the
exercise of a Stock Appreciation Right will be not greater than an amount equal
to the excess of (A) the aggregate Fair Market Value (on the date of the
exercise of the Stock Appreciation Right) of a number of shares of Common Stock
equal to the number of share of Common Stock equivalents in which the
Participant is vested under such Stock Appreciation Right, and with respect to
which the Participant is exercising the Stock Appreciation Right on such date,
over (B) the strike price that will be determined by the Board at the time of
grant of the Stock Appreciation Right.

 
(iv)  
Vesting. At the time of the grant of a Stock Appreciation Right, the Board may
impose such restrictions or conditions to the vesting of such Stock Appreciation
Right as it, in its sole discretion, deems appropriate.

 
 
8

--------------------------------------------------------------------------------

 
(v)  
Exercise. To exercise any outstanding Stock Appreciation Right, the Participant
must provide written notice of exercise to the Company in compliance with the
provisions of the Stock Appreciation Right Agreement evidencing such Stock
Appreciation Right.

 
(vi)  
Payment. The appreciation distribution in respect to a Stock Appreciation Right
may be paid in Common Stock, in cash, in any combination of the two or in any
other form of consideration, as determined by the Board and contained in the
Stock Appreciation Right Agreement evidencing such Stock Appreciation Right.

 
(vii)  
Termination of Continuous Service. In the event that a Participant’s Continuous
Service terminates (other than for Cause), the Participant may exercise his or
her Stock Appreciation Right (to the extent that the Participant was entitled to
exercise such Stock Appreciation Right as of the date of termination) but only
within such period of time ending on the earlier of (A) the date three
(3) months following the termination of the Participant’s Continuous Service (or
such longer or shorter period specified in the Stock Appreciation Right
Agreement), or (B) the expiration of the term of the Stock Appreciation Right as
set forth in the Stock Appreciation Right Agreement. If, after termination, the
Participant does not exercise his or her Stock Appreciation Right within the
time specified herein or in the Stock Appreciation Right Agreement (as
applicable), the Stock Appreciation Right shall terminate.

 
(viii)  
Extension of Termination Date. Unless otherwise provided in a Participant’s
Stock Appreciation Right Agreement, if the exercise of the Stock Appreciation
Right following the termination of the Participant’s Continuous Service (other
than for Cause) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Stock Appreciation Right shall terminate on the earlier
of (i) the expiration of a period equal to the post-termination exercise period
described in Section 6(c)(vii) above after the termination of the Participant’s
Continuous Service during which the exercise of the Stock Appreciation Right
would not be in violation of such registration requirements, or (ii) the
expiration of the term of the Stock Appreciation Right as set forth in the Stock
Appreciation Right Agreement. In addition, unless otherwise provided in a
Participant’s Stock Appreciation Right Agreement, if the sale of the Common
Stock received upon exercise of a Stock Appreciation Right following the
termination of the Participant’s Continuous Service (other than for Cause) would
violate the Company’s insider trading policy, then the Stock Appreciation Right
shall terminate on the earlier of (i) the expiration of a period equal to the
post-termination exercise period described in Section 6(c)(vii) above after the
termination of the Participant’s Continuous Service during which the exercise of
the Stock Appreciation Right would not be in violation of the Company’s insider
trading policy, (ii) the 15th day of the third month after the date on which the
Stock Appreciation Right would cease to be exercisable but for this
Section 6(c)(viii), or such longer period as would not cause the Stock
Appreciation Right to become subject to Section 409A(a)(1) of the Code; or
(iii) the expiration of the term of the Stock Appreciation Right as set forth in
the Stock Appreciation Right Agreement.

 
(ix)  
Termination for Cause. Except as explicitly provided otherwise in an
Participant’s Stock Appreciation Right Agreement, in the event that a
Participant’s Continuous Service is terminated for Cause, the Stock Appreciation
Right shall terminate upon the termination date of such Participant’s Continuous
Service, and the Participant shall be prohibited from exercising his or her
Stock Appreciation Right from and after the time of such termination of
Continuous Service.

 
(x)  
Compliance with Section 409A of the Code. Notwithstanding anything to the
contrary set forth herein, any Stock Appreciation Rights granted under the Plan
that are not exempt from the requirements of Section 409A of the Code shall
contain such provisions so that such Stock Appreciation Rights will comply with
the requirements of Section 409A of the Code. Such restrictions, if any, shall
be determined by the Board and contained in the Stock Appreciation Right
Agreement evidencing such Stock Appreciation Right. For example, such
restrictions may include, without limitation, a requirement that a Stock
Appreciation Right that is to be paid wholly or partly in cash must be exercised
and paid in accordance with a fixed pre-determined schedule.

 
 
9

--------------------------------------------------------------------------------

 
(d)  
Performance Awards.



(i)  
Performance Stock Awards. A Performance Stock Award is a Stock Award that may be
granted, may vest, or may be exercised based upon the attainment during a
Performance Period of certain Performance Goals. A Performance Stock Award may,
but need not, require the completion of a specified period of Continuous
Service. The length of any Performance Period, the Performance Goals to be
achieved during the Performance Period, and the measure of whether and to what
degree such Performance Goals have been attained shall be conclusively
determined by the Committee or the Board in its sole discretion. The maximum
number of shares that may be granted to any Participant in a calendar year
attributable to Stock Awards described in this Section 6(d)(i) shall not exceed
the value of Five Hundred Thousand dollars ($500,000) of Common Stock, priced at
the time of issue. In addition, to the extent permitted by applicable law and
the applicable Award Agreement, the Board may determine that cash may be used in
payment of Performance Stock Awards.

 
(ii)  
Performance Cash Awards. A Performance Cash Award is a cash award that may be
granted upon the attainment during a Performance Period of certain Performance
Goals. A Performance Cash Award may also require the completion of a specified
period of Continuous Service. The length of any Performance Period, the
Performance Goals to be achieved during the Performance Period, and the measure
of whether and to what degree such Performance Goals have been attained shall be
conclusively determined by the Committee in its sole discretion. The maximum
value that may be granted to any Participant in a calendar year attributable to
cash awards described in this Section 6(d)(ii) shall not exceed Five Hundred
Thousand dollars ($500,000). The Board may provide for or, subject to such terms
and conditions as the Board may specify, may permit a Participant to elect for,
the payment of any Performance Cash Award to be deferred to a specified date or
event. The Committee or the Board may specify the form of payment of Performance
Cash Awards, which may be cash or other property, or may provide for a
Participant to have the option for his or her Performance Cash Award, or such
portion thereof as the Board may specify, to be paid in whole or in part in cash
or other property. In addition, to the extent permitted by applicable law and
the applicable Award Agreement, the Board may determine that Common Stock
authorized under this Plan may be used in payment of Performance Cash Awards,
including additional shares in excess of the Performance Cash Award as an
inducement to hold shares of Common Stock.



(e)  
Other Stock Awards. Other forms of Stock Awards valued in whole or in part by
reference to, or otherwise based on, Common Stock may be granted either alone or
in addition to Stock Awards provided for under Section 5 and the preceding
provisions of this Section 6. Subject to the provisions of the Plan, the Board
shall have sole and complete authority to determine the persons to whom and the
time or times at which such Other Stock Awards will be granted, the number of
shares of Common Stock (or the cash equivalent thereof) to be granted pursuant
to such Other Stock Awards and all other terms and conditions of such Other
Stock Awards.



7.  
Covenants of the Company.



(a)  
Availability of Shares. During the terms of the Stock Awards, the Company shall
keep available at all times the number of shares of Common Stock required to
satisfy such Stock Awards.

 
(b)  
Securities Law Compliance. The Company shall seek to obtain from each regulatory
commission or agency having jurisdiction over the Plan such authority as may be
required to grant Stock Awards and to issue and sell shares of Common Stock upon
exercise of the Stock Awards; provided, however, that this undertaking shall not
require the Company to register under the Securities Act the Plan, any Stock
Award or any Common Stock issued or issuable pursuant to any such Stock Award.
If, after reasonable efforts, the Company is unable to obtain from any such
regulatory commission or agency the authority that counsel for the Company deems
necessary for the lawful issuance and sale of Common Stock under the Plan, the
Company shall be relieved from any liability for failure to issue and sell
Common Stock upon exercise of such Stock Awards unless and until such authority
is obtained.

 
(c)  
No Obligation to Notify. The Company shall have no duty or obligation to any
holder of a Stock Award to advise such holder as to the time or manner of
exercising such Stock Award. Furthermore, the Company shall have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of a Stock Award or a possible period in which the Stock Award may
not be exercised. The Company has no duty or obligation to minimize the tax
consequences of a Stock Award to the holder of such Stock Award.



 
10

--------------------------------------------------------------------------------

 
8.  
Miscellaneous.

 
(a)  
Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares of
Common Stock pursuant to Stock Awards shall constitute general funds of the
Company.



(b)  
Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant.

 
(c)  
Stockholder Rights. No Participant shall be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to such Stock Award unless and until such Participant has exercised the
Stock Award pursuant to its terms and the Participant shall not be deemed to be
a stockholder of record until the issuance of the Common Stock pursuant to such
exercise has been entered into the books and records of the Company.



(d)  
No Employment or Other Service Rights. Nothing in the Plan, any Stock Award
Agreement or other instrument executed thereunder or in connection with any
Award granted pursuant to the Plan shall confer upon any Participant any right
to continue to serve the Company or an Affiliate in the capacity in effect at
the time the Stock Award was granted or shall affect the right of the Company or
an Affiliate to terminate (i) the employment of an Employee with or without
notice and with or without cause, (ii) the service of a Consultant pursuant to
the terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.

 
(e)  
Incentive Stock Option $100,000 Limitation. To the extent that the aggregate
Fair Market Value (determined at the time of grant) of Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).



(f)  
Investment Assurances. The Company may require a Participant, as a condition of
exercising or acquiring Common Stock under any Stock Award, (i) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (i) the issuance of the shares upon the exercise or
acquisition of Common Stock under the Stock Award has been registered under a
then currently effective registration statement under the Securities Act, or
(ii) as to any particular requirement, a determination is made by counsel for
the Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.



(g)  
Withholding Obligations. Unless prohibited by the terms of a Stock Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means (in addition to the Company’s right to withhold from any compensation paid
to the Participant by the Company) or by a combination of such means:
(i) causing the Participant to tender a cash payment; (ii) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to the
Participant in connection with the Award; (iii) withholding cash from an Award
settled in cash; or (iv) by such other method as may be set forth in the Award
Agreement.

 
 
11

--------------------------------------------------------------------------------

 
(h)  
Electronic Delivery. Any reference herein to a “written” agreement or document
shall include any agreement or document delivered electronically, or posted on
the Company’s intranet.



(i)  
Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants. Deferrals by Participants will be made in accordance
with Section 409A of the Code. Consistent with Section 409A of the Code, the
Board may provide for distributions while a Participant is still an employee.
The Board is authorized to make deferrals of Stock Awards and determine when,
and in what annual percentages, Participants may receive payments, including
lump sum payments, following the Participant’s termination of employment or
retirement, and implement such other terms and conditions consistent with the
provisions of the Plan and in accordance with applicable law.

 
(j)  
Compliance with 409A. To the extent that the Board determines that any Award
granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
necessary to avoid the consequences specified in Section 409A(a)(1) of the Code.
To the extent applicable, the Plan and Award Agreements shall be interpreted in
accordance with Section 409A of the Code and Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued or amended after the
Effective Date. Notwithstanding any provision of the Plan to the contrary, in
the event that following the Effective Date the Board determines that any Award
may be subject to Section 409A of the Code and related Department of Treasury
guidance (including such Department of Treasury guidance as may be issued after
the Effective Date), the Board may adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Board determines are necessary or appropriate to (1) exempt
the Award from Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (2) comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance.



9.  
Adjustments upon Changes in Common Stock; Other Corporate Events.

 
(a)  
Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board shall appropriately adjust: (i) the class(es) and maximum number of
securities subject to the Plan pursuant to Section 3(a), (ii) the class(es) and
maximum number of securities that may be issued pursuant to the exercise of
Incentive Stock Options pursuant to Section 3(d), (iii) the class(es) and
maximum number of securities that may be awarded to any person pursuant to
Section 3(e) and 6(d)(i), and (iv) the class(es) and number of securities and
price per share of stock subject to outstanding Stock Awards. The Board shall
make such adjustments, and its determination shall be final, binding and
conclusive.

 
(b)  
Corporate Transaction. The following provisions shall apply to Stock Awards in
the event of a Corporate Transaction unless otherwise provided in the instrument
evidencing the Stock Award or any other written agreement between the Company or
any Affiliate and the holder of the Stock Award or unless otherwise expressly
provided by the Board at the time of grant of a Stock Award.



(i)  
Stock Awards May Be Assumed. Except as otherwise stated in the Stock Award
Agreement, in the event of a Corporate Transaction, any surviving corporation or
acquiring corporation (or the surviving or acquiring corporation’s parent
company) may assume or continue any or all Stock Awards outstanding under the
Plan or may substitute similar stock awards for Stock Awards outstanding under
the Plan (including but not limited to, awards to acquire the same consideration
paid to the stockholders of the Company pursuant to the Corporate Transaction),
and any reacquisition or repurchase rights held by the Company in respect of
Common Stock issued pursuant to Stock Awards may be assigned by the Company to
the successor of the Company (or the successor’s parent company, if any), in
connection with such Corporate Transaction. A surviving corporation or acquiring
corporation (or its parent) may choose to assume or continue only a portion of a
Stock Award or substitute a similar stock award for only a portion of a Stock
Award. The terms of any assumption, continuation or substitution shall be set by
the Board in accordance with the provisions of Section 2.

 
 
12

--------------------------------------------------------------------------------

 
 
(ii)  
Stock Awards Held by Current Participants. Except as otherwise stated in the
Stock Award Agreement, in the event of a Corporate Transaction in which the
surviving corporation or acquiring corporation (or its parent company) does not
assume or continue such outstanding Stock Awards or substitute similar stock
awards for such outstanding Stock Awards, then with respect to Stock Awards that
have not been assumed, continued or substituted and that are held by
Participants whose Continuous Service has not terminated prior to the effective
time of the Corporate Transaction (referred to as the “Current Participants” ),
the vesting of such Stock Awards (and, if applicable, the time at which such
Stock Awards may be exercised) shall (contingent upon the effectiveness of the
Corporate Transaction) be accelerated in full to a date prior to the effective
time of such Corporate Transaction as the Board shall determine (or, if the
Board shall not determine such a date, to the date that is five (5) days prior
to the effective time of the Corporate Transaction), and such Stock Awards shall
terminate if not exercised (if applicable) at or prior to the effective time of
the Corporate Transaction, and any reacquisition or repurchase rights held by
the Company with respect to such Stock Awards shall lapse (contingent upon the
effectiveness of the Corporate Transaction).

 
(iii)  
Stock Awards Held by Persons other than Current Participants. Except as
otherwise stated in the Stock Award Agreement, in the event of a Corporate
Transaction in which the surviving corporation or acquiring corporation (or its
parent company) does not assume or continue such outstanding Stock Awards or
substitute similar stock awards for such outstanding Stock Awards, then with
respect to Stock Awards that have not been assumed, continued or substituted and
that are held by persons other than Current Participants, the vesting of such
Stock Awards (and, if applicable, the time at which such Stock Award may be
exercised) shall not be accelerated and such Stock Awards (other than a Stock
Award consisting of vested and outstanding shares of Common Stock not subject to
the Company’s right of repurchase) shall terminate if not exercised (if
applicable) prior to the effective time of the Corporate Transaction; provided,
however, that any reacquisition or repurchase rights held by the Company with
respect to such Stock Awards shall not terminate and may continue to be
exercised notwithstanding the Corporate Transaction.

 
(iv)  
Payment for Stock Awards in Lieu of Exercise. Notwithstanding the foregoing, in
the event a Stock Award will terminate if not exercised prior to the effective
time of a Corporate Transaction, the Board may provide, in its sole discretion,
that the holder of such Stock Award may not exercise such Stock Award but will
receive a payment, in such form as may be determined by the Board, equal in
value to the excess, if any, of (A) the value of the property the holder of the
Stock Award would have received upon the exercise of the Stock Award, over
(B) any exercise price payable by such holder in connection with such exercise.

 
(c)  
Change in Control. Except as specifically provided otherwise in the Stock Award
Agreement covering a Stock Award or other written agreement between the Company
or any Affiliate and the Participant and notwithstanding any other provisions of
the Plan to the contrary, if (i) a Change in Control occurs and (ii) within the
period beginning six (6) months before such Change in Control and ending twelve
(12) months after the effective date of such Change in Control a Participant’s
Continuous Service (including service with a successor to the Company or an
Affiliate) terminates due to an involuntary termination (not including death or
Disability) without Cause or due to a voluntary termination for Good Reason,
then, as of the date of such termination, (x) each Stock Award held by such
Participant shall automatically become fully vested (and any reacquisition or
repurchase rights held by the Company with respect to the shares of Common Stock
subject to such acceleration shall lapse in full, as appropriate) and, if
applicable, each such Stock Award shall become immediately exercisable in full,
and (y) the Participant may exercise his or her Option or Stock Appreciation
Right until the earlier of (i) the date one (1) year following such termination,
or (ii) the expiration of the term of the Option or Stock Appreciation Right as
set forth in the applicable Award Agreement. In addition, a Stock Award may be
subject to additional acceleration of vesting and exercisability upon or after a
Change in Control as may be provided in the Stock Award Agreement for such Stock
Award or as may be provided in any other written agreement between the Company
or any Affiliate and the Participant.

 
 
13

--------------------------------------------------------------------------------

 
(d)  
Potential Reduction of Parachute Payments.



(i)  
If the acceleration of the vesting and exercisability of Stock Awards provided
for in Sections 9(b) and 9(c), together with payments and other benefits of a
Participant (collectively, the “Payment”) (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, or any comparable successor
provisions, and (ii) but for this Section 9(d) would be subject to the excise
tax imposed by Section 4999 of the Code, or any comparable successor provisions
(the “Excise Tax” ), then such Payment shall be either (1) provided to such
Participant in full, or (2) provided to such Participant as to such lesser
extent that would result in no portion of such Payment being subject to the
Excise Tax, whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, the
Excise Tax, and any other applicable taxes, results in the receipt by such
Participant, on an after-tax basis, of the greatest amount of the Payment,
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax.

 
(ii)  
The Company shall appoint a nationally recognized independent accounting firm or
consulting firm (the “Accountant”) to make the determinations required
hereunder, which accounting firm shall not then be serving as accountant or
auditor for the individual, entity or group that effected the Change in Control.
The Company shall bear all costs and expenses with respect to the determinations
the Accountant may reasonably incur in connection with any calculations
contemplated by this Section 9(d).



(iii)  
Unless the Company and such Participant otherwise agree in writing, any
determination required under this Section 9(d) shall be made in writing in good
faith by the Accountant. If a reduction in the Payment is to be made as provided
above, reductions shall occur in the following order unless the Participant
elects in writing a different order (provided, however, that such election shall
be subject to Company approval if made on or after the date that triggers the
Payment or a portion thereof): (A) reduction of cash payments; (B) cancellation
of accelerated vesting of Options and other Stock Awards; and (C) reduction of
other benefits paid to the Participant. If acceleration of vesting of Stock
Awards is to be reduced, such acceleration of vesting shall be cancelled in the
reverse order of date of grant of the Stock Awards (i.e., the earliest granted
Stock Award cancelled last) unless the Participant elects in writing a different
order for cancellation.

 
(iv)  
For purposes of making the calculations required by this Section 9(d), the
Accountant may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Code and other applicable legal authority. The
Company and the Participant shall furnish to the Accountant such information and
documents as the Accountant may reasonably request in order to make such a
determination.

 
(v)  
If, notwithstanding any reduction described above, the Internal Revenue Service
(the “IRS”) determines that the Participant is liable for the Excise Tax as a
result of the Payment, then the Participant shall be obligated to pay back to
the Company, within thirty (30) days after a final IRS determination or, in the
event that the Participant challenges the final IRS determination, a final
judicial determination, a portion of the Payment (the “Repayment Amount”). The
Repayment Amount with respect to the Payment shall be the smallest such amount,
if any, as shall be required to be paid to the Company so that the Participant’s
net after-tax proceeds with respect to the Payment (after taking into account
the payment of the Excise Tax and all other applicable taxes imposed on the
Payment) shall be maximized. The Repayment Amount with respect to the Payment
shall be zero if a Repayment Amount of more than zero would not result in the
Participant’s net after-tax proceeds with respect to the Payment being
maximized. If the Excise Tax is not eliminated pursuant to this paragraph, the
Participant shall pay the Excise Tax.

 
(vi)  
Notwithstanding any other provision of this Section 9(d), if (A) there is a
reduction in the Payment as described above, (B) the IRS later determines that
the Participant is liable for the Excise Tax, the payment of which would result
in the maximization of the Participant’s net after-tax proceeds of the Payment
(calculated as if the Payment had not previously been reduced), and (C) the
Participant pays the Excise Tax, then the Company shall pay or otherwise provide
to the Participant that portion of the Payment that was reduced pursuant to this
Section 9(d) contemporaneously or as soon as administratively possible after the
Participant pays the Excise Tax so that the Participant’s net after-tax proceeds
with respect to the Payment are maximized.



If the Participant either (A) brings any action to enforce rights pursuant to
this Section 9(d), or (B) defends any legal challenge to his or her rights under
this Section 9(d), the Participant shall be entitled to recover attorneys’ fees
and costs incurred in connection with such action, regardless of the outcome of
such action; provided, however, that if such action is commenced by the
Participant, the court finds that the action was brought in good faith.


 
14

--------------------------------------------------------------------------------

 
10.  
Termination or Suspension of the Plan.



(a)  
Plan Term. Unless sooner terminated by the Board pursuant to Section 3, the Plan
shall automatically terminate on the day before the tenth (10th) anniversary of
the date the Plan is adopted by the Board or approved by the stockholders of the
Company, whichever is earlier. No Awards may be granted under the Plan while the
Plan is suspended or after it is terminated.

 
(b)  
No Impairment of Rights. Termination of the Plan shall not impair rights and
obligations under any Award granted while the Plan is in effect except with the
written consent of the affected Participant.



11.  
Effective Date of Plan.



      This Plan shall become effective on the Effective Date. If the Plan has
not been approved by the stockholders of the Company by the first anniversary of
the Adoption Date, the adoption of the Plan shall be null and void.


12.  
Choice of Law.



      The law of the State of Nevada shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.


13.  
Definitions.

 
      As used in the Plan, the definitions contained in this Section 13 shall
apply to the capitalized terms indicated below:


(a)  
“Adoption Date” means December 21, 2011, the date the Plan was adopted by the
Board.

 
 

(b)  
“Affiliate” means, at the time of determination, any “parent” or “subsidiary” as
such terms are defined in Rule 405 of the Securities Act. The Board shall have
the authority to determine the time or times at which “parent” or “subsidiary”
status is determined within the foregoing definition.

 
 

(c)  
“Award” means a Stock Award or a Performance Cash Award.

 
 

(d)  
“Board” means the Board of Directors of the Company.



(e)  
“Capitalization Adjustment” means any change that is made in, or other events
that occur with respect to, the Common Stock subject to the Plan or subject to
any Stock Award after the Effective Date without the receipt of consideration by
the Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company. Notwithstanding the foregoing, the conversion of
any convertible securities of the Company shall not be treated as a transaction
“without receipt of consideration” by the Company.



(f)  
“Cause” means with respect to a Participant, the occurrence of any of the
following events: (i) such Participant’s commission of any felony or any crime
involving fraud or moral turpitude under the laws of the United States or any
state thereof; (ii) such Participant’s attempted commission of, or participation
in, a fraud or act of dishonesty against the Company; (iii) such Participant’s
intentional, material violation of any contract or agreement between the
Participant and the Company or of any statutory duty owed to the Company;
(iv) such Participant’s intentional unauthorized use or intentional disclosure
of the Company’s confidential information or trade secrets; or (v) such
Participant’s gross misconduct. The determination that a termination of the
Participant’s Continuous Service is either for Cause or without Cause shall be
made by the Company in good faith in its sole discretion. Any determination by
the Company that the Continuous Service of a Participant was terminated by
reason of dismissal without Cause for the purposes of outstanding Awards held by
such Participant shall have no effect upon any determination of the rights or
obligations of the Company or such Participant for any other purpose.



 
15

--------------------------------------------------------------------------------

 
(g)  
“Change In Control,” with respect to Awards granted on or after the Effective
Date, will be deemed to have occurred upon the first to occur of an event set
forth in any one of the following paragraphs:

 
(i)  
the acquisition (other than from the Company, by any person (as such term is
defined in Section 13(c) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)) of beneficial Ownership (within the meaning of
Rule 13d-3 promulgated under the 1934 Act) of thirty percent (30%) or more of
the combined voting power of the Company’s then outstanding voting securities;

 
 

(ii)  
the individuals who, as of the Effective Date, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board, unless the election, or nomination for election by the Company’s
stockholders, of any new director was approved by a vote of at least a majority
of the Incumbent Board, and such new director shall, for purposes of this Plan,
be considered as a member of the Incumbent Board; or

 
 

(iii)  
the closing of:

 
(1)  
a merger or consolidation involving the Company if the stockholders of the
Company, immediately before such merger or consolidation, do not, as a result of
such merger or consolidation, Own, directly or indirectly, more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of the corporation resulting from such merger or consolidation in
substantially the same proportion as their Ownership of the combined voting
power of the voting securities of the Company outstanding immediately before
such merger or consolidation; or

 
 

(2)  
a complete liquidation or dissolution of the Company, or an agreement for the
sale or other disposition of all or substantially all of the assets of the
Company.

 
 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities is acquired by (i) a trustee or other
fiduciary holding securities under one or more employee benefit plans maintained
by the Company or any of its subsidiaries or (ii) any corporation which,
immediately prior to such acquisition, is Owned directly or indirectly by the
stockholders of the Company in the same proportion as their Ownership of stock
in the Company immediately prior to such acquisition.
 
 

For the avoidance of doubt, the term Change in Control shall not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company.
 
 

Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Awards subject to such
agreement; provided, however, that if no definition of Change in Control or any
analogous term is set forth in such an individual written agreement, the
foregoing definition shall apply.
 
 

In the event that a Change in Control affects any Award that is deferred on or
after January 1, 2005, then to the extent necessary to avoid the adverse tax
treatment contained in Code Section 409A(a)(1), the term “Change in Control”
shall conform to the definition of Change of Control under Section 409A of the
Code, as amended, and the Treasury Department or Internal Revenue Service
Regulations or Guidance issued thereunder.


(h)  
“Code” means the Internal Revenue Code of 1986, as amended.



(i)  
“Committee” means a committee of one (1) or more Directors to whom authority has
been delegated by the Board in accordance with Section 2(c).



(j)  
“Common Stock” means the common stock of the Company.



(k)  
“Company” means Alamo Energy Corp., a Nevada corporation.

 
 
16

--------------------------------------------------------------------------------

 



(l)  
“Consultant” means any person, including an advisor, who is (i) engaged by the
Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, shall not cause a
Director to be considered a “Consultant” for purposes of the Plan.



(m)  
“Continuous Service” means that the Participant’s service with the Company or an
Affiliate, whether as an Employee, Director or Consultant, is not interrupted or
terminated. A change in the capacity in which the Participant renders service to
the Company, or an Affiliate as an Employee, Consultant or Director, or a change
in the entity for which the Participant renders such service, provided that
there is no interruption or termination of the Participant’s service with the
Company or an Affiliate, shall not terminate a Participant’s Continuous Service.
For example, a change in status from an employee of the Company to a consultant
to an Affiliate or to a Director shall not constitute an interruption of
Continuous Service. To the extent permitted by law, the Board, or the President,
or the Chief Executive Officer of the Company, in that party’s sole discretion,
may determine whether Continuous Service shall be considered interrupted in the
case of any leave of absence approved by that party, including sick leave,
military leave or any other personal leave. Notwithstanding the foregoing, a
leave of absence shall be treated as Continuous Service for purposes of vesting
in a Stock Award only to such extent as may be provided in the Company’s leave
of absence policy, in the written terms of any leave of absence agreement or
policy applicable to the Participant, or as otherwise required by law.



(n)  
“Corporate Transaction” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:



(i)  
a sale or other disposition of all or substantially all, as determined by the
Board in its sole discretion, of the consolidated assets of the Company and its
Subsidiaries;

 
 

(ii)  
a sale or other disposition of at least ninety percent (90%) of the outstanding
securities of the Company;



(iii)  
the consummation of a merger, consolidation or similar transaction following
which the Company is not the surviving corporation; or



(iv)  
the consummation of a merger, consolidation or similar transaction following
which the Company is the surviving corporation but the shares of Common Stock
outstanding immediately preceding the merger, consolidation or similar
transaction are converted or exchanged by virtue of the merger, consolidation or
similar transaction into other property, whether in the form of securities, cash
or otherwise.

 
(o)  
“Covered Employee” shall have the meaning provided in Section 162(m)(3) of the
Code and the regulations promulgated thereunder.



(p)  
“Director” means a member of the Board.



(q)  
“Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, as provided in Section 22(e)(3) and 409A(a)(2)(c)(i) of the
Code.



(r)  
“Effective Date” means the effective date of this Plan document, which is the
date of the annual meeting of stockholders of the Company, provided this Plan is
approved by the Company’s stockholders at such meeting.



(s)  
“Employee” means any person employed by the Company or an Affiliate. However,
service solely as a Director, or payment of a fee for such services, shall not
cause a Director to be considered an “Employee” for purposes of the Plan.



 
 
17

--------------------------------------------------------------------------------

 
(t)  
“Entity” means a corporation, partnership, limited liability company or other
entity.



(u)  
“Exchange Act” means the Securities Exchange Act of 1934, as amended.



(v)  
“Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

 
(i)  
If the Common Stock is listed on any established stock exchange or traded on the
Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market Value of a
share of Common Stock shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or market (or
the exchange or market with the greatest volume of trading in the Common Stock)
on the date of determination, as reported in The Wall Street Journal or such
other source as the Board deems reliable. Unless otherwise provided by the
Board, if there is no closing sales price (or closing bid if no sales were
reported) for the Common Stock on the date of determination, then the Fair
Market Value shall be the closing selling price (or closing bid if no sales were
reported) on the last preceding date for which such quotation exists.

 
 

(ii)  
In the absence of such markets for the Common Stock, the Fair Market Value shall
be determined by the Board in good faith.

 
(w)  
“Good Reason” means, with respect to a particular Participant, the occurrence of
any of the following events, conditions or actions taken by the Company without
Cause and without such Participant’s consent: (i) Participant’s duties or
responsibilities are materially diminished (and not simply a change in title or
reporting relationships); provided, however, that the Participant shall not have
“Good Reason” to terminate if the Company is retained as a separate legal entity
or business unit following the effective date of a Change of Control and the
Participant holds the same position in such legal entity or business unit as the
eligible employee held before the effective date of such Change of Control,
(ii) any reduction in such Participant’s level of base salary (except for salary
decreases generally applicable to the Company’s other similarly-situated
employees), (iii) any significant reduction, in the aggregate, in the employee
benefit programs made available to the Participant other than a reduction in
such employee benefit programs affecting all employees of the Company
substantially equally, or (iv) an increase in the Participant’s one-way driving
distance from the Participant’s principal personal residence to the principal
office or business location at which the Participant is required to perform
services of more than 20 miles, except for required travel for the Company’s
business to an extent substantially consistent with the Participant’s prior
business travel obligations;.

 
 

(x)  
“Incentive Stock Option” means an Option that is intended to be, and qualifies
as, an “incentive stock option” within the meaning of Section 422 of the Code
and the regulations promulgated thereunder.



(y)  
“Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant, or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation  S-K promulgated pursuant to the Securities Act
(“Regulation  S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation  S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule  16b-3.



(z)  
“Nonstatutory Stock Option” means any Option that does not qualify as an
Incentive Stock Option.

 
 

(aa)  
“Officer” means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.



(bb)  
“Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.

 
 

(cc)  
“Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement shall be subject to the terms and conditions of the Plan.



 
18

--------------------------------------------------------------------------------

 
(dd)  
“Optionholder” means a person to whom an Option is granted pursuant to the Plan
or, if permitted under the terms of this Plan, such other person who holds an
outstanding Option.



(ee)  
“Other Stock Award” means an award based in whole or in part by reference to the
Common Stock which is granted pursuant to the terms and conditions of
Section 6(d).

 
 

(ff)  
“Other Stock Award Agreement” means a written agreement between the Company and
a holder of an Other Stock Award evidencing the terms and conditions of an Other
Stock Award grant. Each Other Stock Award Agreement shall be subject to the
terms and conditions of the Plan.



(gg)  
“Outside Director” means a Director who either (i) is not a current employee of
the Company or an “affiliated corporation” (within the meaning of Treasury
Regulations promulgated under Section 162(m) of the Code), is not a former
employee of the Company or an “affiliated corporation” who receives compensation
for prior services (other than benefits under a tax-qualified retirement plan)
during the taxable year, has not been an officer of the Company or an
“affiliated corporation,” and does not receive remuneration from the Company or
an “affiliated corporation,” either directly or indirectly, in any capacity
other than as a Director, or (ii) is otherwise considered an “outside director”
for purposes of Section 162(m) of the Code.



(hh)  
“Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.



(ii)  
“Participant” means a person to whom an Award is granted pursuant to the Plan
or, if applicable, such other person who holds an outstanding Stock Award.

 
 

(jj)  
“Performance Cash Award” means an award of cash granted pursuant to the terms
and conditions of Section 6(d)(ii).

 
 

(kk)  
“Performance Criteria” means the one or more criteria that the Board shall
select for purposes of establishing the Performance Goals for a Performance
Period. The Performance Criteria that shall be used to establish such
Performance Goals may be based on any one of, or combination of, the following:
(i) earnings per share; (ii) earnings before interest, taxes and depreciation;
(iii) earnings before interest, taxes, depreciation and amortization; (iv) total
stockholder return; (v) return on equity; (vi) return on assets, investment, or
capital employed; (vii) operating margin; (viii) gross margin; (ix) operating
income; (x) net income (before or after taxes); (xi) net operating income;
(xii) net operating income after tax; (xiii) pre-tax profit; (xiv) operating
cash flow; (xv) sales or revenue targets; (xvi) increases in revenue or product
revenue; (xvii) expenses and cost reduction goals; (xviii) improvement in or
attainment of working capital levels; (xix) economic value added (or an
equivalent metric); (xx) market share; (xxi) cash flow; (xxii) cash flow per
share; (xxiii) share price performance; (xxiv) debt reduction;
(xxv) implementation or completion of projects or processes; (xxvi) customer
satisfaction; (xxvii) stockholders’ equity; and (xxviii) to the extent that an
Award is not intended to comply with Section 162(m) of the Code, other measures
of performance selected by the Board. Partial achievement of the specified
criteria may result in the payment or vesting corresponding to the degree of
achievement as specified in the Stock Award Agreement or the written terms of a
Performance Cash Award. The Board shall, in its sole discretion, define the
manner of calculating the Performance Criteria it selects to use for such
Performance Period.

 
 

(ll)  
“Performance Goals” means, for a Performance Period, the one or more goals
established by the Board for the Performance Period based upon the Performance
Criteria. Performance Goals may be based on a Company-wide basis, with respect
to one or more business units, divisions, Affiliates, or business segments, and
in either absolute terms or relative to the performance of one or more
comparable companies or the performance of one or more relevant indices. At the
time of the grant of any Award, the Board is authorized to determine whether,
when calculating the attainment of Performance Goals for a Performance Period:
(i) to exclude restructuring and/or other nonrecurring charges; (ii) to exclude
exchange rate effects, as applicable, for non-U.S. dollar denominated net sales
and operating earnings; (iii) to exclude the effects of changes to generally
accepted accounting standards required by the Financial Accounting Standards
Board; (iv) to exclude the effects of any statutory adjustments to corporate tax
rates; and (v) to exclude the effects of any “extraordinary items” as determined
under generally accepted accounting principles. In addition, the Board retains
the discretion to reduce or eliminate the compensation or economic benefit due
upon attainment of Performance Goals.

 
 
19

--------------------------------------------------------------------------------

 



(mm)  
“Performance Period” means the period of time selected by the Board over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Participant’s right to and the payment of a Stock Award or a
Performance Cash Award. Performance Periods may be of varying and overlapping
duration, at the sole discretion of the Board.

 
 

(nn)  
“Performance Stock Award” means a Stock Award granted under the terms and
conditions of Section 6(d)(i).

 
 

(oo)  
“Plan” means this Alamo Energy Corp. 2011 Stock Option Plan.

 
 

(pp)  
“Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 6(a).

 
 

(qq)  
“Restricted Stock Award Agreement” means a written agreement between the Company
and a holder of a Restricted Stock Award evidencing the terms and conditions of
a Restricted Stock Award grant. Each Restricted Stock Award Agreement shall be
subject to the terms and conditions of the Plan.

 
 

(rr)  
“Restricted Stock Unit Award” means a right to receive shares of Common Stock
which is granted pursuant to the terms and conditions of Section 6(b).

 
 

(ss)  
“Restricted Stock Unit Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Unit Award evidencing the terms and
conditions of a Restricted Stock Unit Award grant. Each Restricted Stock Unit
Award Agreement shall be subject to the terms and conditions of the Plan.

 
 

(tt)  
“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 
 

(uu)  
“Securities Act” means the Securities Act of 1933, as amended.

 
 

(vv)  
“Stock Appreciation Right” means a right to receive the appreciation on Common
Stock that is granted pursuant to the terms and conditions of Section 6(c).



(ww)  
“Stock Appreciation Right Agreement” means a written agreement between the
Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement shall be subject to the terms and conditions of the Plan.



(xx)  
“Stock Award” means any right to receive Common Stock granted under the Plan,
including an Incentive Stock Option, a Nonstatutory Stock Option, a Restricted
Stock Award, a Restricted Stock Unit Award, a Stock Appreciation Right, a
Performance Stock Award or any Other Stock Award.

 
 

(yy)  
“Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement shall be subject to the terms and conditions of the Plan.

 
 

(zz)  
“Subsidiary” means, with respect to the Company, (i) any corporation of which
more than fifty percent (50%) of the outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, Owned by
the Company, and (ii) any partnership in which the Company has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than fifty percent (50%).

 
 

(aaa)  
“Ten Percent Stockholder” means a person who Owns (or is deemed to Own pursuant
to Section 424(d) of the Code) stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any
Affiliate.


 
 
20

--------------------------------------------------------------------------------